COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


WAYNE L. DAVIS, JR.
                                                                 MEMORANDUM OPINION*
v.     Record No. 0182-06-2                                           PER CURIAM
                                                                    OCTOBER 10, 2006
PREFERRED PEOPLE STAFFING AND
 CONTINENTAL CASUALTY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Wayne L. Davis, Jr., pro se, on briefs).

                 (Warren H. Britt; Anne C. Byrne; Warren H. Britt, P.C., on brief),
                 for appellees.


       Wayne L. Davis, Jr. appeals a decision of the Workers’ Compensation Commission

denying his claim for an injury by accident or, in the alternative, an occupational disease based

on its finding that he failed to prove he sustained an injury to his right eye causally related to his

employment on September 22, 2002.1 We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Davis v. Preferred People Staffing, VWC File

No. 214-40-39 (Dec. 21, 2005). We dispense with oral argument and summarily affirm because




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Claimant presents numerous questions and arguments in his briefs, some of which were
not before the commission and others that are not within the appellate jurisdiction of this Court.
Accordingly, in summarily affirming the commission’s decision, we have only considered the
arguments over which we have jurisdiction, those made by claimant that relate to the
commission’s ruling, and those which were preserved for appellate review.
the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-